DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-13 are ending and are examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/2/19 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Knight (US Pub 2008/0121591), in view of Tan (US Pub 2013/0236375).

Regarding Claim 1, Knight teaches an extraction cassette, comprising (Fig. 1, a device for nucleic acid preparation):
  2an extraction module (Fig. 2, the nucleic acid extraction device 42); and 
3a liquid receiving module (see inner housing 30 and chamber 32), which communicates with the extraction module, 
4the liquid receiving module comprising:  5a receiving module body, comprising a first side, a second side and a 6sample feeding hole (Fig. 2, One of the ports 38, 40 will function as an inlet port for introducing materials into the chamber 32;), 
wherein the first side is opposite the 7second side, and the sample feeding hole is formed on the first 8side (One of the ports 38, 40 will function as an inlet port for introducing materials into the chamber 32, and the other port will function as an outlet port. A port would be a sample feeding hole and is on one side of the chamber 32);  
9a sample compartment, formed on the receiving module body, wherein 10the sample compartment communicates with the sample 11feeding hole, the sample compartment comprises a first sample 12compartment connection hole and a second sample 13compartment connection hole (One of the ports 38, 40 will function as an inlet 
the first sample 14compartment connection hole nears the first side relative to the 15second side ([0022] It is merely necessary that ports 16 and 18 and ports 20 and 22 of the outer housing 12 be angularly spaced by the same amount as ports 38 and 40 of the inner housing 30, so that the ports of the inner housing 30 can be aligned with the ports of the outer housing 12.); 
17an alcohol compartment, formed on the receiving module body ([0024] Alternatively, compartments for storage of wash fluid, elution fluid, wastes, and extracted nucleic acid can be formed in the cartridge itself. Examiner notes alcohol compartment broadly means compartment. “Alcohol” would not limit compartment or the structure of it.); and 
18a first path, by which the alcohol compartment communicates with the 19first sample compartment connection hole of the first sample 20compartment, wherein at least one portion of the first path is 21located between the alcohol compartment and the second side ([0034] In another aspect of the invention, a genomic isolation chamber is disclosed which comprises a housing 12, a chamber 42 within the housing, a first set of channels 16, 18, wherein the first set of channels is configured to deliver a first medium (e.g. a wash medium) to the chamber and extract a second medium (e.g. wash medium plus contaminants) from the chamber. See FIGS. 1-3. The housing also includes a second set of channels 20, 22 that is configured to deliver a third medium (e.g. an elution medium) to the chamber and extract a fourth medium (elution medium plus nucleic acid) from the chamber. An input channel 14 is also provided that is configured 
Knight is silent to 16a sealing member, adapted to seal the sample feeding hole.
Tan teaches in the related art of fluidic systems for mixing and delivering fluids. See Abstract. [0032] Suitable seal materials include, but are not limited to, natural rubbers, thermoplastics, synthetic rubbers (e.g., fluoropolymers, neoprene, nitrile, silicone, fluorosilicone, etc.), or combinations of these. [0087] Sealing inlets, outlets, and/or vent valves can prevent evaporation and/or contamination of fluids disposed or stored within the device. A seal over an inlet, outlet, and/or vent valve can be pierced, removed, or broken to allow external fluids to enter into the inlet and/or vent valve. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a sealing member, adapted to seal the sample feeding hole, as taught by Tan, such that it provides a leak proof seal at the sample feeding hole, in the device of Knight, to allow for a seal or a suitable actuation mechanism, as taught by Tan, in [0032]. 	

Claims 2, 3, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Knight (US Pub 2008/0121591), in view of Tan (US Pub 2013/0236375), and further in view of Taylor (US Pub 2006/0019379).

Regarding Claim 2, modified Knight teaches t1he extraction cassette as claimed in claim 1. Modified Knight teaches [0005] Nucleic acids bind to silica in the presence of 
Modified Knight is silent to the alcohol 2compartment comprises an alcohol compartment connection hole, the alcohol 3compartment connection hole nears the second side relative to the first side, and the 4first path connects the alcohol compartment connection hole to the first sample 5compartment connection hole.  
Taylor teaches in the related art of extraction of nucleic acid. [0183] Referring again to FIG. 9, reagents may be exogenously introduced into the cartridge before use, e.g., through sealable openings (connection holes) in the reagent chamber 67, neutralizer chamber 70, and master mix chamber 71.  Additives, such as simple alcohol sugars, methylcelluloses, and bulking proteins may be added to the reagent before drying to increase stability or reconstitutability. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have alcohol 2compartment comprises an alcohol compartment connection hole, the alcohol 3compartment connection hole nears the second side relative to the first side, and the 4first path connects the alcohol compartment connection hole to the first sample 5compartment connection hole, as taught by Taylor, to the device, of modified Knight, in order to allow for introducing reagents into the cartridge, as taught by Taylor, in [0183].


Regarding Claim 3, modified Knight teaches t1he extraction cassette as claimed in claim 2. 
Modified Knight is silent to the liquid receiving 2module further comprises a first mixing compartment and a second path, the first 3mixing compartment is formed on the receiving module body, the second sample 4compartment connection hole nears the second side relative to the first side, and the 5second path connects the second sample compartment connection hole to the first 6mixing compartment.  
Taylor teaches in the related art of nucleic acid extraction. [0183] Referring again to FIG. 9, reagents may be exogenously introduced into the cartridge before use, e.g., through sealable openings in the reagent chamber 67, neutralizer chamber 70, and master mix chamber 71. Alternatively, the reagents may be placed in the cartridge during manufacture, e.g., as aqueous solutions or dried reagents requiring reconstitution. The particular format is selected based on a variety of parameters, including whether the interaction is solution-phase or solid-phase, the inherent thermal stability of the reagent, speed of reconstitution, and reaction kinetics. The master mix chamber would be equivalent to a mixing compartment and the sealable openings would be the connection hole. Fig. 9 shows many ports (second path and additional paths between the chambers.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a first mixing compartment and a second path, the first 3mixing compartment is formed on the receiving module body, the second sample 4compartment connection hole nears the second side relative  

Regarding Claim 4, modified Knight teaches t1he extraction cassette as claimed in claim 3.
Modified Knight is silent to wherein the liquid receiving 2module further comprises a second mixing compartment, a third path and a fourth 3path, the second mixing compartment is formed on the receiving module body, the 4third path connects the first mixing compartment to the second mixing compartment, 5the fourth path connects the second mixing compartment to the extraction module, the 6fourth path comprises a fourth path outlet, the fourth path outlet nears the second side 7relative to the first mixing compartment and the second mixing compartment.  
Taylor teaches [0072] FIGS. 3-4 show exploded views of the cartridge. As shown in FIG. 3, the middle piece 24 has multiple chambers formed therein. In particular, the middle piece 24 includes a sample chamber 65 for holding a fluid sample introduced through the inlet port 64, a wash chamber 66 for holding a wash solution, a reagent chamber 67 for holding a lysing reagent, a waste chamber 68 for receiving used sample and wash solution, a neutralizer chamber 70 for holding a neutralizer, and a master mix chamber 71 for holding a master mix (e.g., amplification reagents and fluorescent probes) and for mixing the reagents and probes with analyte separated from the fluid sample. The sample chamber 65 optionally includes a side compartment 155 having 
Regarding a second mixing compartment, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second mixing compartment, a third path and a fourth 3path, the second mixing compartment is formed on the receiving module body, the 4third path connects the first mixing compartment to the second mixing compartment, 5the fourth path connects the second mixing compartment to the extraction module, the 6fourth path comprises a fourth path outlet, the fourth path outlet nears the second side 7relative to the first mixing compartment and the second mixing compartment, as taught by Taylor, in the liquid receiving body in the device of modified Knight, in order to allow for additional mixing of sample and reagents.  
	

Claim 5, modified Knight teaches t1he extraction cassette as claimed in claim 4. 
Modified Knight teaches [0005] Purified nucleic acids (DNA and RNA) from tissue samples such as human blood, serum, or saliva can be prepared by first lysing cells by chemicals (chaotropic salts, detergents).
Modified Knight is silent to the liquid receiving 2module further comprises a first detergent compartment, a fifth path and a sixth path, the first detergent compartment and the 4second detergent compartment are formed on the receiving module body, the fifth 5path connects the first detergent compartment to the first mixing compartment, and 6the sixth path connects the second detergent compartment to the first mixing 7compartment.  
Taylor teaches [0166] The chamber 420 is partially filled (e.g., half-filled) with neutralizer, such as detergent, for neutralizing the lysing reagent. If a lysing reagent non-inhibitory to PCR is used, the neutralizer is optional. The chambers in Fig. 9 for example are connected by channels (paths). [0072] FIGS. 3-4 show exploded views of the cartridge. As shown in FIG. 3, the middle piece 24 has multiple chambers formed therein. In particular, the middle piece 24 includes a sample chamber 65 for holding a fluid sample introduced through the inlet port 64, a wash chamber 66 for holding a wash solution, a reagent chamber 67 for holding a lysing reagent, a waste chamber 68 for receiving used sample and wash solution, a neutralizer chamber 70 for holding a neutralizer, and a master mix chamber 71 for holding a master mix (e.g., amplification reagents and fluorescent probes) and for mixing the reagents and probes with analyte separated from the fluid sample. The sample chamber 65 optionally includes a side 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a first detergent compartment and a fifth path, as taught by Taylor, such that the fifth 5path connects the first detergent compartment to the first mixing compartment, to the device of modified Knight, in order to neutralize a lysing agent which is used to lyse cells, as taught by Taylor in [0166]. 
Modified Knight, in view of Taylor, is silent to a second detergent 3compartment, the second detergent compartment are formed on the receiving module body, and 6the sixth path connects the second detergent compartment to the first mixing 7compartment.  
Regarding a second detergent compartment and sixth path, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a second detergent compartment and a sixth path, as taught by Taylor, such that the fifth 5path connects the first detergent compartment to the first mixing compartment, to the device of modified Knight, in order to allow for two different kinds of detergents to be available.

Regarding Claim 6, modified Knight teaches t1he extraction cassette as claimed in claim 5, wherein the liquid receiving 2module further comprises an eluent compartment and a seventh path , the eluent 3compartment is formed on the receiving module body, and the seventh path connects 4the eluent compartment to the extraction module (Knight teaches [0024]  Similarly, one of the first and second elute ports 20, 22 may be connected to a source (e.g., a pump, chamber, compartment or container) of an elution fluid, and the other elute port may be connected to a compartment for storing the nucleic acid or to other downstream processing. Alternatively, compartments for storage of wash fluid, elution fluid, wastes, and extracted nucleic acid can be formed in the cartridge itself).

Claims 7, 8, 9, 10, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Knight (US Pub 2008/0121591), in view of Taylor (US Pub 2006/0019379), and further in view of Regan (US Pub 2008/0213872).

Claim 7, Knight teaches a1 method for extracting nucleic acid, comprising steps of:  2providing an extraction cassette, wherein the extraction cassette comprises a  liquid receiving module and an extraction module, the extraction 164module communicates with the liquid receiving module, the liquid 5receiving module comprises a sample compartment ([0034] In another aspect of the invention, a genomic isolation chamber is disclosed which comprises a housing 12, a chamber 42 within the housing, a first set of channels 16, 18, wherein the first set of channels is configured to deliver a first medium (e.g. a wash medium) to the chamber and extract a second medium (e.g. wash medium plus contaminants) from the chamber. See FIGS. 1-3. The housing also includes a second set of channels 20, 22 that is configured to deliver a third medium (e.g. an elution medium) to the chamber and extract a fourth medium (elution medium plus nucleic acid) from the chamber. An input channel 14 is also provided that is configured to deliver a sample to the chamber. The genomic isolation chamber further comprises an adsorption substrate 42 that is configured to adsorb at least a portion of nucleic acid in the sample. The genomic isolation chamber is configured so that a combination of flowing the first, second, third, and fourth mediums through or from the chamber isolates the adsorbed nucleic acid in the fourth medium.).
Knight also teaches in [0005] Purified nucleic acids (DNA and RNA) from tissue samples such as human blood, serum, or saliva can be prepared by first lysing cells by chemicals (chaotropic salts, detergents, and/or strong base. Nucleic acids bind to silica in the presence of high concentrations of chaotropic salts (Chen and Thomas, 1980; Marko et al. 1982; Boom et al. 1990). These salts are then removed with an alcohol-based wash and the DNA eluted in a low ionic strength solution such as TE buffer or 
Knight is silent to a first mixing compartment, a second mixing 7compartment, a first detergent compartment, a second detergent 8compartment and a eluent compartment; 9and 14heating the sample inside the sample compartment.  
Taylor teaches in the related art of extraction of nucleic acid. [0183] Referring again to FIG. 9, reagents may be exogenously introduced into the cartridge before use, e.g., through sealable openings (connection holes) in the reagent chamber 67, neutralizer chamber 70, and master mix chamber 71.  Additives, such as simple alcohol sugars, methylcelluloses, and bulking proteins may be added to the reagent before drying to increase stability or reconstitutability. [0183] Referring again to FIG. 9, reagents may be exogenously introduced into the cartridge before use, e.g., through sealable openings in the reagent chamber 67, neutralizer chamber 70, and master mix chamber 71. Alternatively, the reagents may be placed in the cartridge during manufacture, e.g., as aqueous solutions or dried reagents requiring reconstitution. The particular format is selected based on a variety of parameters, including whether the interaction is solution-phase or solid-phase, the inherent thermal stability of the reagent, speed of reconstitution, and reaction kinetics. The master mix chamber would be equivalent to a mixing compartment and the sealable openings would be the connection hole. Fig. 9 shows many ports (second path and additional paths between the 
Regarding a second mixing compartment and a second detergent compartment, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a first mixing compartment, a second mixing 7compartment, a first detergent compartment, a second detergent 8compartment and a eluent compartment; 9and 14heating the sample inside the sample compartment, as taught by Taylor, in the device of Knight, in order to allow for [0004] the extraction of nucleic acids from cells or viruses which is generally performed by physical or chemical methods where chemical methods typically employ lysing agents (e.g., detergents, enzymes, or strong organics) to disrupt the cells and release the nucleic acid, followed by treatment of the extract with chaotropic salts to denature any contaminating or potentially interfering proteins, as taught by Taylor, in [0004].

Knight, in view of Taylor, is silent to filling an alcohol into the alcohol compartment, filling a first detergent into the 10first detergent compartment, filling a second detergent into the second 11detergent compartment, and filling an eluent into the eluent 12compartment;  13filling a sample into the sample compartment.
Regan teaches in the related art of nucleic acid extraction. [0011] There are many buffers that can be used to lyse biological samples, including guanidine salt based buffers, urea based buffers, sodium dodecyl sulfate or sodium lauryl sulfate based buffers, and detergent based buffers (more than one to achieve lysis of different cell types for example). Adding a lysis buffer to a sample generally partitions the sample into soluble and insoluble fractions. The fourth phase of the process includes washing the nucleic acid bound membrane with an alcohol solution that contains some water. This step is used to wash the bound nucleic acids of contaminants. The high alcohol content of the wash buffer prevents the nucleic acid from leaving the membrane. The last step includes passing a neutral water-based buffer over the membrane to elute the nucleic acid.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the steps of filling an alcohol into the alcohol compartment, filling a first detergent into the 10first detergent compartment, filling a second detergent into the second 11detergent compartment, and filling an eluent into the eluent 12compartment;  13filling a sample into the sample compartment, as taught by Regan, to use the device as taught by modified Knight, in 

Regarding Claim 8, modified Knight teaches t1he method as claimed in claim 7. further comprising a step of 2moving the alcohol from the alcohol compartment to the sample compartment 3wherein the sample and the alcohol are mixed into a mixed liquid (Taylor teaches [0072] As shown in FIG. 3, the middle piece 24 has multiple chambers formed therein. In particular, the middle piece 24 includes a sample chamber 65 for holding a fluid sample introduced through the inlet port 64, a wash chamber 66 for holding a wash solution, a reagent chamber 67 for holding a lysing reagent, a waste chamber 68 for receiving used sample and wash solution, a neutralizer chamber 70 for holding a neutralizer, and a master mix chamber 71 for holding a master mix (e.g., amplification reagents and fluorescent probes) and for mixing the reagents and probes with analyte separated from the fluid sample.)

Regarding Claim 9, modified Knight teaches t1he method as claimed in claim 8, further comprising steps of 2moving the mixed liquid into the first mixing compartment: and 3moving the mixed liquid between the first mixing compartment and the second 4mixing compartment repeatedly to mix the sample and the alcohol (Taylor teaches [0118] The analyte flow path then extends into and out of the neutralizer chamber 70 through a valve 124. The analyte flow path also passes into and out of the master mix chamber 71 through a valve 126. From the master mix chamber 71, the 

Regarding Claim 10, modified Knight teaches t1he method as claimed in claim 9, further comprising steps of:  2moving the mixed liquid into the extraction module and the nucleic acid is 3captured from the mixed liquid by the extraction module; and  4moving the mixed liquid into a first waste-liquid compartment of the 5extraction module (Taylor teaches [0166] Referring again to FIG. 9, following disruption of the cells or viruses, valves 111, 124 are opened and a pressure of 12 psi is delivered for about 4 seconds to the reagent chamber 67 through the pressure port 118. The pressure forces the lysis reagent to elute the nucleic acid from the filter stack 87 and to flow with the nucleic acid into the neutralization chamber 70. The lysing chamber 86 may be sonicated (e.g., using an ultrasonic horn coupled to a wall of the chamber) while the eluting the nucleic acid. Sonicating the chamber 86 may help prevent clogging of the filter stack 87, as previously described. The chamber 420 is partially filled (e.g., half-filled) with neutralizer, such as detergent, for neutralizing the lysing reagent. [0173] The wash chamber 66 has a volume capacity proportional to the volume of the lysing chamber 86. In particular, the wash chamber 66 preferably holds a volume of wash that is at least one to two times the volume of the lysing chamber 86 to ensure that there is enough wash solution to wash out PCR inhibitors and debris from the chamber 86.  [0174] The reagent chamber 67 preferably holds a volume of lysing reagent that is at least one to two times the volume of the lysing chamber 86 so that there is sufficient lysing reagent to pressurize the chamber and to elute nucleic acid from the chamber.)

Regarding Claim 11, modified Knight teaches the method as claimed in claim 10, further comprising steps of:  2progressively moving the first detergent from the first detergent compartment 3to the first mixing compartment and the second mixing compartment 4to clean the first mixing compartment and the second mixing 5compartment; 17moving the first detergent to the extraction module to clean the extraction module; and 8moving the first detergent to the first waste-liquid compartment of the 9extraction module (Taylor teaches [0004] The extraction of nucleic acids from cells or viruses is generally performed by physical or chemical methods. Chemical methods typically employ lysing agents (e.g., detergents, enzymes, or strong organics) to disrupt the cells and release the nucleic acid, followed by treatment of the extract with chaotropic salts to denature any contaminating or potentially interfering proteins. [0166] The chamber 420 is partially filled (e.g., half-filled) with neutralizer, such as detergent, for neutralizing the lysing reagent. [0167] 24 and 126 are opened and a pressure of 15 psi is applied for about five seconds through the pressure port 123 on top of the neutralizer chamber 70. The pressure forces the neutralized lysing reagent and nucleic acid in the chamber 70 to flow into the channel 122 and into the master mix chamber 71. The valve 126 to the master mix chamber 71 is then closed. The master mix chamber contains PCR reagents and fluorescent probes that mix with the neutralized lysing reagent and nucleic acid to form a reaction mixture. [0168] In the next step, the channel 122 is cleared by opening valve 114 to waste chamber 68 and applying a pressure of 15 psi for about one second to pressure port.)

Claim 12, modified Knight teaches t1he method as claimed in claim 11, further comprising steps of 2progressively moving the second detergent from the second detergent 3compartment to the first mixing compartment and the second mixing 4compartment to clean the first mixing compartment and the second 5mixing compartment;  6moving the second detergent to the extraction module to clean the extraction 7module; and  8moving at least one portion of the second detergent to a second waste-liquid 9compartment of the extraction module (Taylor teaches [0072] a waste chamber 68 for receiving used sample and wash solution. [0161] In the next step, valves 111, 114, 115 are opened and a pressure of 20 psi is applied to the wash chamber 66 for about seven seconds to force the wash solution to flow through the channels 117 and 106 into the lysing chamber 86. The washing solution washes away PCR inhibitors and contaminants from the lysing chamber 86 and carries then through the channels 109, 110, and 112 into the waste chamber 68. A variety of suitable wash solutions of varying pH, solvent composition, and ionic strength may be used for this purpose and are well known in the art. For example, a suitable washing reagent is a solution of 80 mM potassium acetate, 8.3 mM Tris-HCl, pH 7.5, 40 uM EDTA, and 55% ethanol. The lysing chamber 86 may be sonicated (e.g., using an ultrasonic horn coupled to a wall of the chamber) while the wash solution is forced to flow through the chamber. Sonicating the chamber 86 helps to prevent clogging of the filter stack 87, providing for more uniform flow through the chamber 86 as previously described. In addition, the sound waves may help loosen the material to be washed away. When the incremental volume of wash solution reaches the waste chamber 68, some of the liquid 

Regarding Claim 13, modified Knight teaches t1he method as claimed in claim 12, further comprising a step of 2moving the eluent from the eluent compartment to the extraction module to 3take out the nucleic acid from the extraction module (Regan teaches [0011] The last step includes passing a neutral water-based buffer over the membrane to elute the nucleic acid. See [0082] about elution. [0086] The eluted nucleic acid is introduced into genetic amplification assays by the automated instrument to determine whether any of the suspected sequences are present in the isolated material.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JB/
/MATTHEW D KRCHA/           Primary Examiner, Art Unit 1798